                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

    JASON BRYAN MARTIN,
                                                       CV-18-149-GF-BMM
                 Petitioner,
    v.
                                                 ORDER ADOPTING MAGISTRATE
    DEPARTMENT OF CORRECTIONS,                      JUDGE’S FINDINGS AND
    ATTORNEY GENERAL OF THE                          RECOMMENDATIONS
    STATE OF MONTANA,

                 Respondents.

 

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 4, 2018. (Doc. 4.) Judge Johnston

granted Petitioner Jason Bryan Martin’s motion to proceed in forma pauperis.

(Doc. 4 at 1-2.) Judge Johnston recommended that Martin’s petition for writ of

habeas corpus be dismissed without prejudice. (Doc. 4 at 4.) Judge Johnston

recommended that the Clerk of Court enter a judgment of dismissal. (Doc. 4 at 5.)

Judge Johnston further recommended that a certificate of appealability be denied.

(Doc. 4 at 5.)

         Neither party filed objections. The Court reviews findings and

recommendations not objected to for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

                                           1
 
been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 4) are ADOPTED IN FULL.

      IT IS ORDERED that Martin’s petition (Doc. 1) is DISMISSED WITHOUT

PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court shall enter, by separate

document, a judgment of dismissal.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      DATED this 28th day of December, 2018.




                                         2
 
